Raney, C. J.:
A wilt- of habeas corpvs was granted on petition of the plaintiff in error by one of the Justices of this court, and under Sec. 5 of Article Y of the Constitution, made returnable before the Hon. John If. White, Judge of the Third Judicial Circuit, arid he made an order transferring it to. Leon county in the Second Judicial Circuit, to be heard by the Judge of that Circuit. The latter Judge has made an order remanding the petitioner to the custody in which he was when the writ was issued. The Judge of the Third Circuit has failed *245to state tlie ground oí his disqualification, and the record does not otherwise show it. He merely states that he is “disqualified to hear and determine” the cause. This is not sufficient. The cause of disqualification must appear in the record. Williams vs. Robles, 22 Fla., 95; Swepson vs. Call and Baker, 13 Fla., 337:
If this cause is one transferable under the statute, the proceedings are for the reason stated imperfect, and do not confer jurisdiction on the Judge of the Second Circuit. There are doubts in our minds that it is, but we cannot pass on the question now.
The judgment of the Judge of the Second Circuit must be reversed and set aside for want of jurisdiction, and the canse remanded for farther proceedings by the Judge of tlie Third Circuit in accordance with this opinion and the law obtaining in such cases. It will be so ordered.